HELD BY THE COURT.
That the facts constitute a’ case legally coming within the cognizance of the court. That salvage law as recognized and administered in this court has always been understood to comprehend all cases of property taken possession of on navigable waters at sea, and there rescued from peril or helped by necessary aid and assistance contributed voluntarily by persons not bound to give it. That the proofs do not constitute a case for excessive compensation, but as the vessel was floating out to sea in the ice without any one on board, and was thus exposed to dangerous hazard of destruction or serious damage, and opportune and *95valuable assistance was afforded to her by the libelants, they are entitled to salvage compensation. That the delivery of possession to the claimant does not import a relinquishment of the lien on the boat given by law to the libelants for the salvage services rendered by them.
Decree that the libelants recover a salvage compensation for the services, and that it be referred to the clerk to ascertain and report the value thereof.